OPINION
PER CURIAM.
Appellants, Coy C. Shaw and Richard Allen Hall, ask this court to reduce the appeal bond set by the trial court. They claim that the bond of $9,600.00 is excessive. We agree and reduce the amount to $1000.00.
Appellants filed a cash deposit in lieu of bond for $9,600.00 in compliance with the trial court’s order. The usual bond required to perfect an appeal is $1000.00, unless the court fixes a different amount. Tex.R.App.P. 46(a). Upon the motion of any party, this Court may increase or decrease the amount of the bond required. Tex.R.App.P. 49(b).
In response to the motion, appellees assert the bond posted is not excessive due to the length of the trial (seven days), and thus, the length of the record. This is not an adequate basis to support a bond of $9,600.00.
Accordingly, appellants’ motion to reduce the cost bond is granted. The bond in this cause is reduced to $1,000.00.
It is so ordered.